On application of the appellant a temporary restraining order was granted restraining the appellee from entering the City of Gainesville and Setting up its poles and stringing its wire for the purpose of serving *Page 517 
patrons with electric energy and making a charge therefor in said city, the said service not involving the use of public streets or other public property of the city. On application of appellee the said temporary restraining order was dissolved and the bill dismissed. Appeal was taken from that order. On an application for supersedeas the cause was fully submitted, the record and briefs have been examined, and the decree of the chancellor is hereby affirmed.
Affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM AND BUFORD, J. J., concur.